Citation Nr: 1705192	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

E. Redman, Counsel
	








INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965.  He died in April 2006.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2015, the Board remanded the appellant's claim for additional development. 


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in April 2006, and the immediate cause of death was listed as acute leukemia.  No underlying causes were listed and no other significant conditions contributing to his death, but not related to the cause given were listed. 

2.  The medical evidence of record reflects that the Veteran was diagnosed with acute myeloid leukemia (AML); he was not diagnosed with any B cell leukemia such chronic lymphocytic leukemia.

3.  At the time of the Veteran's death, service connection had been established for no disability.

4.  The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.

5.  The Veteran's AML did not have its onset during service or within one year of service and is not otherwise etiologically related to service or herbicide exposure in service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1103, 1131, 1310 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  The content of the notice letter will depend upon the information provided in the claimant's application. 

In a June 2006 letter the appellant was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  The Board finds that the letter also essentially complied with the above listed requirements.  See Hupp, 21 Vet. App. 342. 

A VA medical opinion was obtained in July 2016.  The record does not reflect that the medical opinion report is inadequate for rating purposes.  The Board finds that the opinion is adequate because it contains medical opinions with an adequate rationale predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 556 U.S. 396 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2015 remand.  The July 2015 remand instructed the RO to obtain the Veteran's Social Security Administration (SSA) disability records and to obtain a VA medical opinion.  In June 2016, the SSA responded that the Veteran's SSA records had been destroyed.  A VA medical opinion was obtained in July 2016.  Therefore, the Board finds that the RO has complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 267-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A death certificate associated with the claims file demonstrates that the Veteran died in April 2006.  The immediate cause of death was reported as acute leukemia.  No other causes were reported.  At the time of the Veteran's death, service connection was in effect for no disability.

The medical evidence of record reflects that the acute leukemia the Veteran was diagnosed with at the time of his death, and which caused his death, was AML.

The service treatment records do not reflect the presence of AML.  The appellant has not argued that the Veteran had the disorder during active duty.  She argues the Veteran was exposed to herbicides during active duty which eventually caused the AML which resulted in the Veteran's death. 

The Veteran served in Vietnam while on active duty and his exposure to herbicide agents is conceded. 

AML is not a disease for which service connection is presumed based on exposure to herbicide agents.  However, as previously noted, even if a disease is not included in the list of presumptive disabilities, a claimant is not precluded from establishing service connection based on exposure to herbicide agents with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 104 (Fed. Cir. 1994).

The medical evidence includes a March 31, 2006 private medical record from Dr. Dahmer.  It was noted that the Veteran was seen for a three week history of increasing abdominal pain, fever, diaphoresis, sweats, and a rash on his face.  The clinical picture was noted to be worrisome for AML.  A bone marrow specimen was taken.  An April 1, 2006 private medical report reflects a diagnosis of AML.  

A January 2008 letter from the Veteran's private physician, Dr. Dahmer, states that the Veteran had AML and bladder cancer.  Dr. Dahmer opined that bladder cancer and AML are known to be related to toxic environmental exposures.  Dr. Dahmer further stated, "It is difficult to believe that you don't think Agent Orange is such a toxin."

A July 2016 VA medical opinion report notes that the Veteran's conceded exposure to Agent Orange was not the cause of his AML, which caused his death.  The examiner stated that the Veteran's leukemia is not a B-cell leukemia, such as chronic lymphocytic and hairy cell leukemia, which have been shown to be related to Agent Orange exposure.  The Veteran had a myeloid leukemia, which VA and medical literature have not determined to be related to Agent Orange exposure.

Although the Veteran's private physician Dr. Dahmer indicated that AML is known to be related to toxic environment exposure, Dr. Dahmer did not provide any specific statement regarding a causal relationship between this Veteran's AML and his exposure to Agent Orange or herbicide agents, nor did she cite to any medical literature to support such a finding.  Simply put, the comments from Dr. Dahmer are too general to be afforded more probative weight than the VA examiner's opinion specific to this case.  Doctor Dahmer's opinion is essentially that AML is known to be related to toxic environment exposure.  This does not address this Veteran's specific exposure or the history of his AML.  It also provides no detail as to what toxic environmental exposure entails and how exposure to herbicide agents fits in relevant to other toxic environmental exposure.  While the VA examiner's opinion is also somewhat general, the examiner does note the difference between certain types of leukemia and their etiology and that he is unaware of any peer-reviewed literature establishing an etiological relationship between AML and exposure to Agent Orange.   In this case no specific medical literature has been presented to support a finding that this Veteran's AML was related to exposure to herbicide agents.  This tends to support the VA examiner's assertion that he is unaware of peer-reviewed medical literature supporting the theory.  For these reasons, the Board is affording more probative weight to the opinion of the VA examiner.    

Upon review of all of the evidence of record, the Board finds that the weight of the evidence does not show that the Veteran's terminal AML was related to service.  As there is no evidence in the service treatment records to support direct causation of AML, no manifestation of this cancer within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support presumptive service connection based on herbicide agent exposure during the Veteran's Vietnam service, the Board finds that the weight of the evidence is against the claim.

The Board also has considered the lay statements of the appellant in support of her claim.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because this cause-of-death claim concerns his fatal AML that is not readily amenable to mere lay diagnosis or probative comment on its etiology, the appellant has to have supporting medical evidence - which, for the reasons and bases discussed, she does not or, at least, sufficient to refute the findings of the VA examiner that found no link between AML and service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom, i.e., need for supporting medical nexus evidence, in a claim for rheumatic heart disease).

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's terminal AML developed many years after service, and that this cancer was not caused by any incident of his service, including his presumed exposure to Agent Orange and other herbicide agents. 

The weight of the competent and probative evidence establishes that a disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus service connection for the cause of his death is not warranted.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although the appellant has claimed that the Veteran's bladder cancer is also the result of Agent Orange exposure, the Board notes that bladder cancer is not listed as a cause, immediate or contributory, of the Veteran's death.  Therefore, service connection for the cause of death is not warranted on that basis, either.   


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


